                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT CHATTANOOGA

RONNIE RANDALL,                                        )
                                                       )
                Petitioner,                            )
                                                       )
v.                                                     )              No.:         1:16-CV-522-CLC
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                Respondent.                            )

                                          MEMORANDUM

            Federal inmate Ronnie Randall has filed a motion to vacate, set aside, or correct sentence

     pursuant to 28 U.S.C. § 2255, and a motion to amend the original petition to add additional claims.

     Respondent has filed a response in opposition to the original petition. Having considered the

     pleadings and the record, along with the relevant law, the Court finds that it is unnecessary to hold

     an evidentiary hearing,1 and Randall’s § 2255 motion and motion to amend will be denied.



     I.     BACKGROUND FACTS AND PROCEDURAL HISTORY

            In 2003, Randall pleaded guilty and was convicted of committing a Hobbs Act robbery in

     violation of 18 U.S.C. § 1951, using a firearm during a crime of violence in violation of 18 U.S.C.

     § 924(c), carjacking in violation of 18 U.SC. § 2119, and two counts of armed bank robbery in

     violation of 18 U.S.C. § 2113 (Doc. 51 in No. 1:03-CR-246). Randall was sentenced to an

     aggregate term of 241 months’ imprisonment and five years’ supervised release (id.). Randall


            1
              An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record
     conclusively show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the
     prisoner’s ultimate burden, however, to sustain his claims by a preponderance of the evidence. See
     Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). Accordingly, where “the record
     conclusively shows that the petitioner is entitled to no relief,” a hearing is not required. Arredondo
     v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (citation omitted).
appealed from that decision, and his case was remanded for consideration in light of the Supreme

Court’s decision in United States v. Booker, 543 U.S. 220 (2005) (Doc. 58 in No. 1:03-CR-246).

On remand, this Court found Randall’s initial sentence appropriate, and he was resentenced to a

term of 241 months’ imprisonment and five years’ supervised release (Doc. 69 in No. 1:03-CR-

246). Aggrieved, Randall again appealed, and in 2007, the United States Court of Appeals for the

Sixth Circuit affirmed Randall’s convictions and sentences (Doc. 80 in No. 1:03-CR-246).

       Randall subsequently filed several unsuccessful motions for appointment of counsel and

sentence reductions (see Docs. 88, 91, 96, 96, 99, 100, and 101 in No. 1:03-CR-246). Thereafter,

on or about May 31, 2016, Randall filed the instant motion challenging his § 924(c) convictions

in light of the holding in Johnson v. United States, 135 S. Ct. 2551 (2015), which struck down as

unconstitutional the residual clause of the Armed Career Criminal Act (“ACCA”) (Doc. 1).

Johnson, 135 S. Ct. at 2563. Respondent was ordered to respond to Randall’s allegations, and

Respondent filed its response on July 11, 2016 (Docs. 2, 3). More than two years later, on or about

September 20, 2018, Randall filed a motion to amend his § 2255 petition seeking to add additional

claims (Doc. 5).2



II.    LEGAL STANDARD

       After a defendant has been convicted and exhausted his appeal rights, a court may presume

that “he stands fairly and finally convicted.” United States v. Frady, 456 U.S. 152, 164 (1982). A

court may grant relief under 28 U.S.C. § 2255, but the statute “does not encompass all claimed

errors in conviction and sentencing.” United States v. Addonizio, 442 U.S. 178, 185 (1979).



       2
           Randall’s motion to amend was originally filed in the Court of Appeals for the Sixth
Circuit as an application for authorization to file a successive petition (See Doc. 6). The Sixth
Circuit denied the motion as unnecessary and transferred the matter to this Court with instructions
to treat the motion as a motion to amend Randall’s pending § 2255 motion (id.).
                                                2
Rather, collateral attack limits a movant’s allegations to those of constitutional or jurisdictional

magnitude, or those containing factual or legal errors “so fundamental as to render the entire

proceeding invalid.” Short v. United States, 471 F.3d 686, 691 (6th Cir. 2006) (citation omitted);

see also 28 U.S.C. § 2255(a).



III.   JOHNSON-BASED CHALLENGE

       In his original motion for § 2255 relief, Randall claims that the reasoning of Johnson also

invalidated the residual clause in § 924(c)(3)(B)’s definition of a crime of violence, which requires

vacatur of his § 924(c) convictions (Doc. 1). The residual clause of the ACCA struck down as

unconstitutionally vague in Johnson defined a “violent felony” as “any crime punishable by

imprisonment for a term exceeding one year” that “otherwise involves conduct that presents a

serious potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B)(ii); Johnson, 135 S.

Ct. at 2563.

       Under 18 U.S.C. § 924(c), the statutory provision Randall challenges, it is unlawful to use

or carry a firearm during and in relation to a “crime of violence or drug trafficking crime,” or to

possess a firearm “in furtherance of any such crime.” 18 U.S.C. § 924(c)(1)(A). A “crime of

violence” under § 924(c) is “an offense that is a felony and” either (1) “has as an element the use,

attempted use, or threatened use of physical force against the person or property of another” (the

“use-of-force clause”); or (2) “by its nature, involves a substantial risk that physical force against

the person or property of another may be used in the course of committing the offense” (the

“residual clause”). 18 U.S.C. § 924(c)(3).

       The Court finds that the Sixth Circuit has expressly held that Johnson’s reasoning does not

invalidate the differently-worded residual clause of § 924(c)(3)(B), noting, in part, that the residual

clause of § 924(c) is limited to use of physical force “in the course of” committing the offense.


                                                  3
United States v. Taylor, 814 F.3d 340, 376-79 (6th Cir. 2016). Accordingly, Randall’s claim that

he is entitled to relief from his § 924(c) convictions under the reasoning of Johnson is without

merit.

         Moreover, because the Supreme Court expressly stated in Johnson that it was not

invalidating the ACCA’s use-of-force clause, Johnson has no application to the similarly-worded

use-of-force clause in § 924(c)(3)(A). Johnson, 135 S. Ct. at 2563 (“Today’s decision does not

call into question application of the [ACCA] to the four enumerated offenses, or the remainder of

the Act’s definition of a violent felony.”). Therefore, even if Johnson did invalidate the residual

clause of § 924(c)(3)(B), Randall’s conviction would nonetheless be valid under § 924(c)(3)(A)’s

use-of-force clause. A Hobbs Act robbery by definition involves the taking of property “by means

of actual or threated force, or violence, or fear of injury,” and therefore, categorically involves the

use, attempted use, or threatened use of such force. 18 U.S.C. § 1951(b)(1); see also, e.g., In re

Fleur, 824 F.3d 1337, 1340-41 (11th Cir. 2016) (finding Hobbs Act robbery categorically qualifies

as a crime of violence under the use-of-force clause in 18 U.S.C. § 924(c)(3)(A)). Accordingly,

the Supreme Court’s holding in Johnson does not provide Randall with a basis on which to

challenge the validity of his convictions.



IV.      MOTION TO AMEND

         A.     Timeliness

         On or about September 20, 2018, Randall filed a motion seeking to amend his § 2255

motion to add new claims that he received the ineffective assistance of counsel, that he was

improperly charged under § 924(c) as an aider and abettor, and that he was denied due process

when he was sentenced for his co-defendants’ conduct (see Doc. 5).

         A one-year limitation period applies to § 2255 motions, and that period runs from the


                                                  4
latest of:

        (1) the date on which the judgment of conviction becomes final;

        (2) the date on which the impediment to making a motion created by governmental
        action in violation of the Constitution or laws of the United States is removed, if
        the movant was prevented from making a motion by such governmental action;

        (3) the date on which the right asserted was initially recognized by the Supreme
        Court, if that right has been newly recognized by the Supreme Court and made
        retroactively applicable to cases on collateral review; or

        (4) the date on which the facts supporting the claim or claims presented could have
        been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). The claims Randall seeks to raise through his amended petition are

independent of his Johnson-based claims and could have been brought on collateral attack after

his appeal was rejected by the Sixth Circuit on January 23, 2007 (Doc. 80 in No. 1:03-CR-246).

Randall did not file a petition for writ of certiorari in the United States Supreme Court. Therefore,

his conviction became “final” for § 2255 purposes upon expiration of the 90-day period to petition

the Supreme Court for certiorari—approximately April 23, 2007. See S. Ct. R. 13; Clay v. United

States, 537 U.S. 522, 532 (2003) (holding that “for federal criminal defendants who do not file a

petition for certiorari with [the Supreme Court] on direct review, § 2255’s one-year limitation

period starts to run when the time for seeking such review expires”). Accordingly, there is no

question that Randall’s 2018 motion to amend was not filed within the one-year deadline.

        Even if it is arguable that Randall’s newly-asserted claims could have been properly raised

at the time Randall brought his initial Johnson-based challenge in 2016, the Court notes that the

motion to amend was not filed until 2018, more than two years after the initial § 2255 motion was

filed, and therefore, outside of the one-year deadline. Amendments made after the statute of

limitations has run relate back to the original pleading under Federal Rule of Civil Procedure

15(c)(1)(B) if the amended pleading “arose out of the [same] conduct, transaction, or occurrence”


                                                 5
as that of the original pleading. Fed. R. Civ. P. 15(c)(1)(B). However, “[a] party cannot amend a

§ 2255 petition to add a completely new claim after the statute of limitations has expired.” United

States v. Clark, 637 F. App’x 206, 208–09 (6th Cir. 2016) (citation omitted). Randall’s claims

asserting due process violations and ineffective assistance of counsel based on his co-defendant’s

conduct are new claims unrelated to his original claim that he is entitled to relief under Johnson,

and therefore, he cannot argue that his amendment is timely because it relates to his original claims.

       Randall otherwise claims that he is entitled to review of at least some of the claims in his

amended petition, as under Sessions v. Diamaya, the Supreme Court issued a new rule finding the

residual clause of 18 U.S.C. § 16(b) unconstitutionally vague. Sessions v. Diamaya, 128 S. Ct.

1204 (2018). The Court find this argument unpersuasive, as Randall was not sentenced under

§ 16(b). Accordingly, Randall’s motion to amend is untimely and will be denied.

       B.      Merits

       Out of an abundance of caution, the Court also finds that the merits of the proposed

amended claims would fail to offer a basis for § 2255 relief. First, Randall cannot legitimately

claim that he was unaware of the charges he was facing such that his due process rights were

violated. The Superseding Indictment in this cause clearly informed Randall of the charges, and

Randall entered his guilty plea only after confirming his guilt of the recited charges and affirming

the accuracy of the material factual basis that was read at his change of plea hearing (see Doc. 39

& Doc. 40 in No. 1:03-CR-246). Moreover, as the Court has already determined, Randall was

properly sentenced under § 924(c), and therefore, his arguments that his sentence was illegal and

that counsel rendered ineffective assistance in allowing him to plead to those charges, fail to

warrant § 2255 relief. See Strickland v. Washington, 466 U.S. 668, 687 (1984) (establishing

petitioner seeking to establish violation of Sixth Amendment right to counsel must show that his



                                                  6
attorney’s performance was deficient, and that the deficient performance prejudiced the defense)

Huff v. United States, 734 F.3d 600, 606 (6th Cir. 2013) (applying Strickland test to § 2255 claims).

       Finally, the Court notes that the thrust of Randall’s proposed amended claims is that

because his co-defendant admitted to discharging the weapon during the offense, he was

improperly charged as an aider and abettor and should have been charged, at most, with possession

of a firearm.

       Section 924(c) contains a five-year mandatory minimum sentence for any violation of the

statute, but the minimum term is increased to ten years if the firearm was discharged. See 18

U.S.C. § 924(c)(l)(A)(i)-(iii). The Supreme Court has held that an “active participant” in a crime

“has the intent needed to aid and abet a § 924(c) violation when he knows that one of his

confederates will carry a gun. In such a case, the accomplice has decided to join in the criminal

venture, and share in its benefits, with full awareness of its scope—that the plan calls not just for

a [crime], but for an armed one.” Rosemond v. United States, 572 U.S. 65, 77–78 (2014). Under

federal law, an aider and abettor is “punishable as a principal.” 18 U.S.C. §2(a).

       Therefore, it makes no difference that his co-defendant discharged the weapon; Randall

was an active participant in the armed crimes. Accordingly, there was no error in the fact that he

was punished as a principal for his participation in the offenses despite his co-defendant’s

admission, nor was counsel ineffective for allowing him to plead to the factually and legally

supported charges. See Hoffner v. Bradshaw, 622 F.3d 487, 499 (6th Cir. 2010) (holding counsel

is not constitutionally ineffective for not pursuing meritless claims); Bradley v. Birkett, 192 F.

App’x 468, 475 (6th Cir. 2006) (holding an attorney is not ineffective for failing to raise a meritless

issue). Randall’s motion to amend will be denied.




                                                  7
IV.     CERTIFICATE OF APPEALABILITY

        When considering a § 2255 motion, this Court must “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rule 11 of the Rules Governing

Section 2255 Proceedings for the United States District Courts. Randall must obtain a COA before

he may appeal the denial of his § 2255 motion. 28 U.S.C. § 2253(c)(1)(B). A COA will issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). For cases rejected on their merits, a movant “must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong” to warrant a COA. Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on

a claim that has been rejected on procedural grounds, a movant must demonstrate “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id. Based on the Slack criteria, the Court finds that a COA should

not issue in this cause.



V.      CONCLUSION

        For the reasons stated herein, Randall has failed to establish any basis upon which § 2255

relief could be granted, and his motion (Doc. 1) and subsequent motion to amend (Doc. 5) will be

DENIED. A COA from the denial of his § 2255 motion will be DENIED.

        An appropriate Order will enter.

                                                      ________________________________
                                                      CURTIS L. COLLIER
                                                      UNITED STATES DISTRICT JUDGE




                                                  8
